DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-10 of application 16/088,540 filed 9/26/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 8/11/20. Claims 1-2 and 4-10 were amended. Claim 3 was cancelled. Claim 11 was newly added. Claims 1-2 and 4-11 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 1/22/21 containing proposed amendments. Claims 1-2, 4-5, and 7-11 were amended. Claim 6 was cancelled. Examiner concluded that there was not sufficient time to consider the amendments under the AFCP 2.0 guidelines.
Applicant filed an RCE on 2/16/21 containing applicant’s amendments from the AFCP 2.0 request. Claims 1-2, 4-5, and 7-11 are currently pending and presented for examination.

Reasons for Allowance
Claims 1-2, 4-5, and 7-11 are allowed over the prior art of record. The closest prior art of record is Anderson (US 20140257911 A1) in view of Ito et al. (US 4462079 A) and Abuelsaad et al. (US 20160091338 A1),
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, Anderson discloses A resource replenishing system for a work vehicle (See at least Fig. 3 in Anderson: Anderson discloses an example method 300 for determining a time and/or location for the work machine 110 to be refueled by the refueling machine 120 [See at least Anderson, 0040]) that effects work-implementing travel in a work site (Anderson discloses that the machine performs work along a path at a site [See at least Anderson, 0020]) while consuming an amount of resource supplied from an energy source pack mounted on its vehicle body (Anderson discloses that machine 110 comprises a fuel tank containing fuel consumed by the vehicle during operations [See at least Anderson, 0045]), the system comprising a control unit (See at least Fig. 1 in Anderson: Anderson discloses that refueling planner 102 is located onboard the work machine 110 [See at least Anderson, 0019]) programmed or configured to: 
manage by a work plan management section work plan information containing work contents in the work site (See at least Fig. 1 in Anderson: Anderson discloses that refueling planner 102 is located onboard the work machine 110 [See at least Anderson, 0019]. Anderson further discloses that refueling planner 102 is used to determine a refueling location 150 along the work path 140 [See at least Anderson, 0021]. It will be appreciated that work path 140 stored by refueling planner 102 may be regarded as work contents which are part of a work plan); 
calculate by an estimated consumption amount calculation section an estimated unit consumption amount of the resource implemented based on the work plan information (Anderson discloses that an energy consumption rate may be estimated based on one or more of mission type, tasks to be performed, and/or various features of the work area 130 [See at least Anderson, 0021]. Also see at least Fig. 5 in Anderson: Anderson discloses that consumption rate may be estimated based on expected crop yield, soil conditions, topographical information and other factors pertinent to the route of the vehicle [See at least Anderson, 0067]. As a point of clarification, examiner notes that Anderson discloses that despite the illustration in Fig. 5, planner 102 may be located onboard the vehicle [See at least Anderson, 0065]); and 
calculate by a replenishment management section a replenishment timing for replenishing the resource to the energy source pack, based on the estimated unit consumption amount (See at least Fig. 2 in Anderson: Anderson discloses that refueling planner 102 comprises energy consumption estimator 226 and cost estimator 228 [See at least Anderson, 0029]. Anderson further discloses that energy consumption estimator 226 may calculate the consumption rate of energy, which may in turn be used by cost estimator 228 to provide a list of cost estimations for times and/or locations of refueling [See at least Anderson, 0029-0033]).
Ito teaches an agricultural vehicle system wherein a control unit is further configured to record by a consumption amount recording section an actual unit consumption amount of the resource (Ito teaches a system for an agricultural vehicle wherein a processor records a value F representing the amount of fuel consumed since starting an operation of the agricultural vehicle [See at least Ito, Col 4, lines 59-68]) together with work contents as work history (Ito teaches that the vehicle’s processor may also keep track of the width W of the agricultural work performed by the vehicle and the distance D traveled by the vehicle during agricultural work [See at least Ito, Col 4, line 59-Col 5, line 4]. The stored values D and W may further be regarded as work contents, and D, F, and W may collectively be regarded as parts of a work history [See at least Ito, Col 4, line 59-Col 5, line 4]) wherein an estimated unit consumption amount is calculated with reference to the work history (Ito teaches that the processor may calculate Fu, the amount of fuel consumed per unit working area, based off of D, F, and W [See at least Ito, Col 5, lines 10-25]); and
calculate by an actual unit consumption amount calculation section an actual unit consumption amount which is a consumption amount of the resource for the unit work amount at a time of actual work-implementing travel of the work vehicle (Ito teaches a system for an agricultural vehicle wherein a processor records a value F representing the amount of fuel consumed since starting an operation of the agricultural vehicle [See at least Ito, Col 4, lines 59-68]).
Abuelsaad teaches a vehicle system for determining refueling along a route wherein a control unit is further configured to correct the replenishment timing based on the actual unit consumption amount (See at least Fig. 2A in Abuelsaad: Abuelsaad teaches that the vehicular computer monitors the fuel consumption of the road vehicle and amount of fuel remaining within the road vehicle remaining on the route to the destination (step 104) as long as the fuel does not call below a certain amount [See at least Abuelsaad, 0025-0026]. Abuelsaad also teaches that the methods of Figs. 2B and 3 may only be executed if the fuel level does fall below this threshold [See at least Abuelsaad, 0030-0035]).
store, by a work site information storage section, work site information including map information of the work site; 
determine, by a replenishment location determination section, a location for the resource replenishment at the replenishment timing based on the work site information; and 
calculate the replenishment timing based on the estimated unit consumption amount prior to an actual implementation of a planned work in the work site and correct the replenishment timing based on the actual unit consumption amount after the actual work is started in the work site, by the replenishment management section (emphasis added).
While Anderson does teach calculating a refueling time and location based on the amount of fuel consumed [See at least Anderson, 0029-0033], it does not teach doing this this before starting work using an estimated value.
While Ito teaches updating fuel consumed per working area of a vehicle in real-time after work has begun [See at least Ito, Col 5, lines 10-25], it does not teach calculating a replenishment time before starting work (or even after starting work for that matter).
While Abuelsaad teaches changing replenishment timing based on fuel levels [See at least Abuelsaad, 0025-0026 and 0030-0035], this is not the same as calculating a replenishment time using an estimated consumption amount before starting work.
Claims 1 and 9 are therefore allowable over the prior art of record.

Regarding claims 2, 5, 7-8 and 10, these claims are allowable over the prior art of record at least by virtue of their dependence from claims 1 and 7: claims 2, 5, and 7-8 depend from claim 1 and claim 10 depends from claim 9.

Regarding claims 4 and 11, Anderson discloses A resource replenishing system for a work vehicle (See at least Fig. 3 in Anderson: Anderson discloses an example method 300 for determining a time and/or location for the work machine 110 to be refueled by the refueling machine 120 [See at least Anderson, 0040]) that effects work-implementing travel in a work site (Anderson discloses that the machine performs work along a path at a site [See at least Anderson, 0020]) while consuming an amount of resource supplied from an energy source pack mounted on its vehicle body (Anderson discloses that machine 110 comprises a fuel tank containing fuel consumed by the vehicle during operations [See at least Anderson, 0045]), the system comprising a control unit (See at least Fig. 1 in Anderson: Anderson discloses that refueling planner 102 is located onboard the work machine 110 [See at least Anderson, 0019]) programmed or configured to: 
manage by a work plan management section work plan information containing work contents in the work site (See at least Fig. 1 in Anderson: Anderson discloses that refueling planner 102 is located onboard the work machine 110 [See at least Anderson, 0019]. Anderson further discloses that refueling planner 102 is used to determine a refueling location 150 along the work path 140 [See at least Anderson, 0021]. It will be appreciated that work path 140 stored by refueling planner 102 may be regarded as work contents which are part of a work plan); 
determine by an estimated consumption amount calculation section an estimated unit consumption amount of the resource consumed per unit work amount of the work vehicle implemented based on the work plan information (Anderson discloses that an energy consumption rate may be estimated based on one or more of mission type, tasks to be performed, and/or various features of the work area 130 [See at least Anderson, 0021]. Also see at least Fig. 5 in Anderson: Anderson discloses that consumption rate may be estimated based on expected crop yield, soil conditions, topographical information and other factors pertinent to the route of the vehicle [See at least Anderson, 0067]. As a point of clarification, examiner notes that Anderson discloses that despite the illustration in Fig. 5, planner 102 may be located onboard the vehicle [See at least Anderson, 0065]); 
determine by a replenishment management section a replenishment timing for replenishing the resource to the energy source pack, based on the estimated unit consumption amount (See at least Fig. 2 in Anderson: Anderson discloses that refueling planner 102 comprises energy consumption estimator 226 and cost estimator 228 [See at least Anderson, 0029]. Anderson further discloses that energy consumption estimator 226 may calculate the consumption rate of energy, which may in turn be used by cost estimator 228 to provide a list of cost estimations for times and/or locations of refueling [See at least Anderson, 0029-0033]); 
detect by a remaining amount detection section a remaining amount of the energy source pack (See at least Fig. 2 in Anderson: Anderson discloses that energy reserve estimator 224 determines the remaining energy for the work machine 110 [See at least Anderson, 0031]); and 
correct by the replenishment management section the replenishment timing based on a remaining amount detected by the remaining amount detection section (See at least Fig. 2 in Anderson: Anderson discloses that cost estimator 228 utilizes energy reserve information to determine and display refueling locations and times to the user [See at least Anderson, 0033-0034]).
Ito teaches an agricultural vehicle system wherein a control unit is further configured to record by a consumption amount recording section an actual unit consumption amount of the resource (Ito teaches a system for an agricultural vehicle wherein a processor records a value F representing the amount of fuel consumed since starting an operation of the agricultural vehicle [See at least Ito, Col 4, lines 59-68]) together with work contents as work history (Ito teaches that the vehicle’s processor may also keep track of the width W of the agricultural work performed by the vehicle and the distance D traveled by the vehicle during agricultural work [See at least Ito, Col 4, line 59-Col 5, line 4]. The stored values D and W may further be regarded as work contents, and D, F, and W may collectively be regarded as parts of a work history [See at least Ito, Col 4, line 59-Col 5, line 4]) wherein an estimated unit consumption amount is calculated with reference to the work history (Ito teaches that the processor may calculate Fu, the amount of fuel consumed per unit working area, based off of D, F, and W [See at least Ito, Col 5, lines 10-25]).
With regard to the use of this information collection, Ito further teaches that the control unit may be configured to calculate by an actual unit consumption amount calculation section an actual unit consumption amount which is a consumption amount of the resource for the unit work amount at a time of actual work-implementing travel of the work vehicle (Ito teaches a system for an agricultural vehicle wherein a processor records a value F representing the amount of fuel consumed since starting an operation of the agricultural vehicle [See at least Ito, Col 4, lines 59-68]).
However, none of the prior art of record, taken either alone or in combination teaches the system wherein the control unit is further configured to store, by a work site information storage section, work site information including map information of the work site; determine, by a replenishment location determination section, a location for the resource replenishment at the replenishment timing based on the work site information; and calculate the replenishment timing based on the estimated unit consumption amount prior to an actual implementation of a planned work in the work site and correct the replenishment timing based on the remaining amount detected by the remaining amount detection section, by the replenishment management section.
While Anderson does teach calculating a refueling time and location based on the amount of fuel consumed [See at least Anderson, 0029-0033], it does not teach doing this this before starting work using an estimated value.
While Ito teaches updating fuel consumed per working area of a vehicle in real-time after work has begun [See at least Ito, Col 5, lines 10-25], it does not teach calculating a replenishment time before starting work (or even after starting work for that matter).
While Abuelsaad teaches changing replenishment timing based on fuel levels [See at least Abuelsaad, 0025-0026 and 0030-0035], this is not the same as calculating a replenishment time using an estimated consumption amount before starting work.
Claims 4 and 11 are therefore allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668